            Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
EASTERN PROFIT CORPORATION           )
LIMITED                              )
                                     )
                        Plaintiff,   )
                                     )
v.                                   )
                                     ) Case No. 18-CV-2185 (LJL)
STRATEGIC VISION US, LLC             )
                                     )
                        Defendant.   )
                                     )

                                     LOCAL RULE 56.1 STATEMENT

        A.         The Parties and Relevant Non-Parties

                   1.       Through this action, Eastern Profit Corporation Limited (“Eastern”) seeks

to recover a $1 million deposit (the “Deposit”), plus pre- and post-judgment interest, paid to

Strategic Vision US, LLC (“Strategic”) pursuant to a contract under which Strategic agreed to

provide certain private investigation services to Eastern (the “Research Agreement”).1

                   2.       Eastern is organized under the laws of Hong Kong.2

                   3.       Eastern has its principal place of business in Hong Kong.3

                   4.       Guo Wengui (“Mr. Guo”) is also known as Miles Kwok.4




        1
            See generally Dkt. No. 93.
         2
           Ex. A, Strategic’s Amended Answer, Affirmative Defenses, and Counterclaims to Eastern’s Second
Amended Complaint (the “Answer”) at 20 ¶ 3; Ex. B, Strategic’s Objections and Responses to Eastern’s First
Requests for Admission (“Strategic’s Admissions”); Ex. C, Eastern Answer to Strategic’s Counterclaim at 1 ¶ 3; Ex
D, Strategic’s Responses and Objections to Eastern’s First Interrogatories.
        3
            Ex. A, Answer at 20 ¶ 3; Ex. C, Eastern Answer to Strategic’s Counterclaim at 1 ¶ 3.
        4
            Ex. A, Answer at 20-21 ¶¶ 3-4, 53 ¶ 108.
           Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 2 of 22




                  5.        Mr. Guo was and is an outside advisor to Eastern.5

                  6.        Mr. Guo acted on behalf of Eastern in connection with the negotiation of

the Research Agreement.6

                  7.        Yvette Wang (“Ms. Wang”) was and is an agent of Eastern Profit.7

                  8.        Ms. Wang was responsible for overseeing the services that Strategic was

to provide to Eastern under the Research Agreement.8

                  9.        Chunguang Han (“C. Han”) was and is an agent of Eastern.9

                  10.       C. Han was responsible for securing financing that Eastern needed to fund

the $1 million Deposit that was to be provided by Eastern to Strategic under the Research

Agreement.10

                  11.       Strategic is a limited liability company organized under the laws of

Nevada.11

                  12.       At least from September 1, 2017 and March 13, 2018 (the “Relevant Time

Period”), Strategic’s principal place of business was in Arlington, Virginia.12




       5
           Ex. A, Answer at 20-21 ¶¶ 3-4, 53 ¶ 108.
       6
           Ex. A, Answer at 20-21 ¶¶ 3-4, 53 ¶ 108.
       7
           Ex. A, Answer at 20-21 ¶¶ 3-4; id. at 25 ¶ 17; id. at 28 ¶ 23.
       8
           Ex. A, Answer at 20-21 ¶¶ 3-4; id. at 25 ¶ 17; id. at 28 ¶ 23.
       9
           Ex. E, Dep. Tr. of Chunguang Han dated November 11, 2019 (“C. Han. Tr.”) at 12:20-23, 59:5-17.
       10
            Ex. E, C. Han Tr. at 12:20-23, 59:5-17.
       11
            Ex. A, Answer at 1 ¶ 2.
       12
            Ex. A, Answer at 1 ¶ 2; see also Ex. B, Strategic’s Admissions ¶ 18.



                                                          -2-
          Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 3 of 22




                   13.       During the Relevant Time Period, French Wallop (“Wallop”) was

Strategic’s Chief Executive Officer and only member.13

                   14.       Ms. Wallop resides at 1557 North 22nd Street, Arlington, Virginia 22209.14

                   15.       Among other services, Strategic is a sophisticated company that provides

private “investigatory research” to clients within the United States in exchange for monetary

compensation.15

                   16.       As part of its investigations, Strategic makes investigations into crimes

and civil wrongs; the location, disposition, and recovery of stolen property; and the cause(s) of

injuries to persons or to property.16

                   17.       As part of its investigations, Strategic makes investigations into the

identities, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge,

trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations,

transactions, acts, reputation and character of individuals.17

                   18.       As part of Strategic’s investigations, Strategic’s CEO Ms. Wallop

communicates with her network of contacts within the United States government and the United

States business community in order to obtain the information concerning the subjects of

Strategic’s investigations.18



        13
           Ex. A, Answer ¶ 9; Ex. F, Dep. Tr. of French Wallop, dated February 12, 2019 (“Wallop I Tr.”) at 17:9-
14; Ex. G, Dep. Tr. of French Wallop, dated November 19, 2019 (“Wallop II Tr.”) at 6:4-16.
        14
             Ex. F, Wallop I Tr. at 9:1-4.
        15
             Ex. A, Answer ¶¶ 47-51; Ex. F, Wallop I Tr. at 17:15-18:12, 26:21-29:13.
        16
             Ex. A, Answer ¶ 48.
        17
             Ex. A, Answer ¶ 49.
        18
             Ex. A, Answer ¶ 50.



                                                         -3-
            Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 4 of 22




                   19.      Since it was founded, Strategic has conducted at least five private

investigations for its clients.19

                   20.      Strategic had no employees, other than Ms. Wallop.20

                   21.      J. Michael Waller (“Waller”) is a friend of Ms. Wallop who has partnered

with Strategic on a number of investigations since 2016 or 2017.21

                   22.      During the Relevant Time Frame, Strategic was not licensed as a private

investigator under the laws of Virginia or any other state or jurisdiction within the United

States.22

                   23.      During the Relevant Time Frame, Ms. Wallop was not licensed as a

private investigator under the laws of Virginia or any other state or jurisdiction within the United

States.23

                   24.      During the Relevant Time Frame, Mr. Waller was not licensed as a private

investigator under the laws of Virginia or any other state or jurisdiction within the United

States.24

                   25.      Bill Gertz (“Mr. Gertz”) is a former reporter of The Washington Free

Beacon and a current reporter of The Washington Times.25



        19
             Ex. A, Answer ¶ 51.
        20
             Ex. F, Wallop I Tr. at 16:16-18:12.
         21
            Ex. H, Deposition of Michael Waller dated February 8, 2019 (“Waller I Tr.”) at 10:23-13:05; Ex. I, Dep.
Tr. of Michael Waller dated November 19, 2019 (“Waller Tr. II”) at 6:2-7:20; Ex. A, Answer at 3 ¶ 10.
        22
             Ex. A, Answer at 14 ¶¶ 88-102; Ex. F, Wallop I Tr. at 290:25:-292:2.
        23
             Ex. A, Answer at 14 ¶¶ 88-102; Ex. F, Wallop I Tr. at 290:25:-292:2.
        24
             Ex. A, Answer at 14 ¶¶ 88-102; Ex. F, Wallop I Tr. at 290:25:-292:2.
        25
             Ex. J, Dep. Tr. of William Gertz dated October 15, 2019 (“Gertz Tr.”) at 17:2-12.



                                                          -4-
          Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 5 of 22




                    26.      Mr. Gertz is a mutual acquaintance of Mr. Guo and Ms. Wallop and J. Mr.

Waller.26

                    27.       Mr. Gertz was involved in bringing Eastern and Strategic together for the

purposes of entering into the Research Agreement.27

                    28.      Lianchao Han (“L. Han”) is a mutual acquaintance of Mr. Guo and Ms.

Wallop and Mr. Waller.28

                    29.       L. Han was involved in bringing Eastern and Strategic together for the

purposes of entering into the Research Agreement.29

         B.         The Negotiation of the Research Agreement

                    30.      In late October or early November, Mr. Gertz and L. Han introduced Mr.

Guo to Ms. Wallop and Mr. Waller of Strategic.30

                    31.      From the date of that introduction until the Research Agreement was

signed, representatives of Eastern (Mr. Guo and Ms. Wang) conferred with representatives of

Strategic (Ms. Wallop and Mr. Waller) to discuss a variety of services that Strategic Vison

purportedly could provide, including investigatory research into certain people who supported

the Chinese Communist Party (“CCP”).31


         26
          Gertz Tr. at 64:19-76:19, 126:5-8-127:16; Ex. F, Wallop I Tr. at 31:23-34:19; Ex. H, Waller I Tr. at
116:10-117:9, 162:1-163-25.
         27
          Gertz Tr. at 64:19-76:19, 126:5-8-127:16; Ex. F, Wallop I Tr. at 31:23-34:19; Ex. H, Waller I Tr. at
116:10-117:9, 162:1-163-25.

        28
           Ex. K, Dep. Tr. of Lianchao Han dated August 28, 2019 (“L. Han. Tr.”) at 30:19-34:5, 38:20-14; Ex. F,
Wallop I Tr. 34:20-35:1.
         29
              Ex. K, L. Han Tr. at 30:19-34:5, 38:20-14; Ex. F, Wallop I Tr. 34:20-35:1.
         30
           Ex. F, Wallop I Tr. at 31:23-32:04, 33:15-21, 34:20-35:7; Waller I Tr. 23:23-25:22; see also Waller I Tr.
at 116:8-117:9.
         31
              Ex. F, Wallop I Tr. at 31:23-109:18; Ex. H, Waller I Tr. at 18:8-38:14.



                                                           -5-
           Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 6 of 22




                     32.      One such meeting took place in the middle of December 2017 and was

attended by Mr. Guo, L. Han, Ms. Wallop and Mr. Waller.32

                     33.      At the meeting described in the preceding paragraph, Ms. Wallop and Mr.

Waller presented Mr. Guo and L. Han with a paper document entitled “Time to Get Them:

Beginning the Psycho-Political Campaign for China” (hereinafter “Time to Get Them”).33

                     34.      Time to Get Them described Strategic’s capabilities concerning “Targeted

Intelligence Collection and Analysis.”34

                     35.      Targeted Intelligence Collection and Analysis contemplated that Strategic

would “build and operate a secret system for micro-targeted intelligence collection and

analysis.”35

                     36.      The parties ultimately decided to proceed with the investigatory research

only.36

                     37.      The parties then began negotiating the terms of what eventually would

become the Research Agreement.37

                     38.      A significant portion of the negotiations regarding the terms of the

Research Agreement occurred in Virginia.38




          32
               Ex. H, Waller I Tr. 230:14-230:20; 233:07-234:14; Ex. F, Wallop I Tr. 73:18-74:17; 76:09-76:16.
          33
               Ex. H, Waller I Tr. 230:14-230:20; 233:07-234:14; Ex. F, Wallop I Tr. 73:18-74:17; 76:09-76:16.
          34
               Ex. H, Waller I Tr. 234:15-234:25; SVUS000387.
          35
               Ex. H, Waller I Tr. 234:15-234:25; SVUS000387.
          36
               Ex. F, Wallop I Tr. at 31:23-109:18; Ex. H, Waller I Tr. at 18:8-38:14.
          37
               Ex. F, Wallop I Tr. at 31:23-109:18; Ex. H, Waller I Tr. at 18:8-38:14.
          38
               Ex. A, Answer at 3 ¶ 8; Ex. B, Strategic’s Admissions, ¶¶ 20-25.



                                                            -6-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 7 of 22




                  39.      Ms. Wallop and Mr. Waller, while located in the Commonwealth of

Virginia, communicated with Ms. Wang concerning the activities Strategic was to perform under

the Research Agreement.39

                  40.      Ms. Wallop and Mr. Waller, while located in the Commonwealth of

Virginia, communicated with Ms. Wang concerning the proposed terms of the Research

Agreement before it was executed.40

                  41.      Ms. Wallop and Mr. Waller, while located in the Commonwealth of

Virginia, communicated with Ms. Wang concerning the actual terms of the Research

Agreement.41

                  42.      For instance, from December 2017 through January 6, 2018, Ms. Wallop

communicated from the Commonwealth of Virginia to Ms. Wang via Signal messages to

negotiate the pricing structure of the contemplated research and the number of individuals to be

researched.42

                  43.      In or around December 2017, Ms. Wallop and Mr. Waller prepared the

initial draft of the Research Agreement while at Ms. Wallop’s home in Virginia.43




       39
            Ex. B, Strategic’s Admissions, ¶¶ 21, 25.
       40
            Ex. B, Strategic’s Admissions, ¶¶ 19, 23.
       41
            Ex. B, Strategic’s Admissions, ¶¶ 20, 24.
       42
            Ex. F, Wallop I Tr. 186:13-186:20.
       43
            Ex. F, Wallop I Tr. at 108:5-109:18.



                                                        -7-
          Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 8 of 22




         C.         The $1 Million Deposit and ACA Loan

                    44.      As part of contract negotiations, Ms. Wallop requested that Eastern

provide a $1 million Deposit under the Research Agreement.44

                    45.      On December 29, 2017, to fund the Deposit contemplated by the parties,

Eastern borrowed $1 million from ACA Capital Group Limited (“ACA,” and the loan from ACA

to Eastern, the “ACA Loan”).45

                    46.      On January 2, 2018, Eastern caused the $1 million Deposit to be wired to

Strategic through ACA.46

                    47.      Strategic received the $1 million.47

                    48.      Strategic understood that the $1 million payment from ACA was the

Deposit that the parties had previously discussed.48

                    49.      Strategic has acknowledged that it accepted the $1 million deposit and

purported to utilize it to cover the expenses associated with the investigation called for under the

Research Agreement.49




         44
              Ex. F, Wallop I Tr. at 192:09-194:16.
         45
              Ex. E, C. Han Tr. at 124:14-129:2; Ex. L, ACA Loan Agreement, EASTERN-000278.
         46
              Ex. E, C. Han Tr. at 124:14-129:2; Ex. F, Wallop I Tr. at 192:09-194:16.
         47
            Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 192:09-194:16; Ex. H, Waller I Tr. at 157:9-22; Ex. I,
Waller II Tr. at 91:14-94:6.

         48
              Ex. F, Wallop I Tr. 192:09-194:16; Ex. I, Waller II Tr. at 91:23-94:6
         49
           Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 246:16-247:23; Ex. H, Waller I Tr. at 157:9-22; Ex. I,
Waller II Tr. at 66:10-16, 93:22-94:6.



                                                           -8-
           Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 9 of 22




          D.         The Research Agreement

                     50.       Eastern and Strategic entered into the Research Agreement on January 6,

2018.50

                     51.       The parties executed the Research Agreement at Ms. Wallop’s home in

Virginia.51

                     52.       Ms. Wallop signed the Research Agreement on behalf of Strategic in

Virginia.52

                     53.       Per Strategic, the Research Agreement required it to “investigat[e]” certain

individuals chosen by Eastern.53

                     54.       According to the Research Agreement’s terms, Strategic was to provide

Eastern “high quality original research and prepare reports on subjects chosen at [Eastern’s]

discretion for the purposes of detecting, stopping, and preventing crime or other harm to innocent

people.”54

                     55.       Strategic was obligated to “provide the deliverables based on the best

practices and standards of the industry, comparable to other top firms with similar services,”

including by delivering reports “of very high quality, revealing the true, complete and full profile

of the subject.”55




          50
               Ex. A, Answer at 2 ¶¶ 6-7; Ex. I, Waller II Tr. at 89:21-90:16; Ex. M, Research Agreement.
          51
               Ex. A, Answer at 2 ¶¶ 6-7; Ex. F, Wallop I Tr. at 126:3-14; Ex. I, Waller II Tr. at 89:21-90:16.
          52
               Ex. A, Answer ¶ 7; Ex. F, Wallop I Tr. at 126:3-14.
          53
               Ex. A, Answer at 11 ¶ 56; Ex. I, Waller II Tr. at 96:5-98:7.
          54
               Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
          55
               Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.



                                                             -9-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 10 of 22




                  56.      The Agreement states: “[Eastern] will provide the necessary basic

information, and desired area of focus, to [Strategic] to research. [Strategic] will produce

complete reports and provide all supporting data as indicated below.”56

                  57.      The three types of research Strategic agreed to perform in the Agreement

were “Financial forensic Historical research, Current Tracking research, and Social Media

Research.”57

                  58.      The Agreement describes Financial forensic Historical research as: “in-

depth and detailed reports of existing and historical business and financial transactions, on

subjects selected by [Eastern], and relations of the subject as identified by [Eastern]. Business

and financial transactions to be researched may include statements, capital sources, inflow and

outflow information, bank receipts, financial instruments, financial products, statements of

credit, precious metals transfers, crypto currency exchange, stocks and other equities, business

ownership, real property ownership, trusts, large amounts of spending, specific information to

indicate the transaction participants, and other data required by [Eastern].”58

                  59.      The Agreement describes Current Tracking research as: “in-depth and

detailed reports on movements of specified subjects by land, air, and sea (private and

commercial); schedules and itineraries, addresses and lodging, means of transportation, names of

carriers, manifests, geolocation, major events and significant contacts the subject involved, video




       56
            Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
       57
            Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
       58
            Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.



                                                      -10-
         Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 11 of 22




and audio that can be accessed remotely, and other data that may be of relevance to the overall

research, such as past travel records that may significant to research.”59

                   60.      The Agreement describes Social media research as: “in-depth and detailed

reports on the social media usage and networks of specified subjects and public figures.

Research shall include court records, criminal databases, sex offender and child abuse databases,

information on subject’s family, extramarital affairs, children born out of wedlock, passports and

ID documents, assets, videos and audio, emails, websites, pornography and related media,

comments on online media, social media (including Facebook, Twitter, Instagram, Snapchat,

Wechat, and other sites as [Eastern] may request), “dating” or sexual services apps, online

classified ads or their equivalents, video or audio recordings, and other media.”60

                   61.      The Agreement provides that the research called for under the Agreement

were to be delivered to Eastern by USB drive only.61

                   62.      Strategic was entitled to payment under the Research Agreement only if it

provided the research called for under the Research Agreement; the potential amount owed to

Strategic under the Research Agreement was tied to each deliverable, report, or unit of research

delivered.62

                   63.      The Agreement states that “[Eastern] will pay [Strategic] a deposit of

US$1,000,000 (one million dollars) upon signing the contract.”63


        59
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        60
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        61
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        62
           Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6; Ex. G Wallop II Tr. at 35:5-36:5, 42:15-
44:12, 47:6-11, 49:21-50:17.
        63
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.



                                                       -11-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 12 of 22




                   64.      The Deposit was to be treated by Strategic as a down payment to be

credited on a prorated basis to fees earned by Strategic during the last one and one-third months

of the Research Agreement.64

                   65.      The Deposit was not meant to be a signing bonus.65

                   66.      The Agreement states that “It is understood that [Eastern] may direct other

entities to pay [Strategic], and that such payments will be deemed satisfactory compensation by

[Strategic].”66

                   67.      The Research Agreement authorized the parties to “terminate the contract

with 30 days’ written notice.”67

                   68.      Termination was permitted without a showing of cause.68

                   69.      The termination provision in the Research Agreement allowed for

termination without cause so long as 30 day’s written notice was provided.69

                   70.      Strategic did not require Eastern to represent in the Research Agreement

that Mr. Guo was a dissident who opposed the CCP.70

                   71.      Strategic did not require Eastern to covenant in the Research Agreement

that Eastern would use the investigatory research against the CCP.71


        64
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2, 4 ¶¶ 6, 17; Ex. I, Waller II Tr. at 91:23-94:6.
        65
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 4 ¶ 17; Ex. I, Waller Tr. II at 91:23-94:6.
        66
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        67
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        68
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        69
             Ex. M, Research Agreement at 1-5; Ex. A, Answer at 2 ¶ 6.
        70
             Ex. M, Research Agreement at 1-5; Ex. I, Waller II Tr. at 30:16-31:10.
        71
             Ex. M, Research Agreement at 1-5; Ex. I, Waller II Tr. at 30:16-31:10.



                                                         -12-
         Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 13 of 22




                   72.       Strategic did not conduct diligence into the background of Eastern or Mr.

Guo, including into whether Mr. Guo was truly a dissident or opposed the CCP, before signing

the Research Agreement.72

                   73.       Ms. Wallop testified that she “never discussed what the research would be

used for . . . with Mr. Guo or Ms. Wang or Mr. Han.”73

                   74.       Ms. Wallop testified that Strategic did not know for what purpose Eastern

was proposing to use the investigatory research and thought that Eastern might “run it both

ways.”74

                   75.       Strategic waited until after the Research Agreement was signed to begin

investigating Mr. Guo’s background.75

                   76.       Evidence that Strategic is relying upon to show that Mr. Guo

misrepresented his status as a Chinese dissident and opposition to the CCP comes from publicly

available sources, such as news articles (including in the Wall Street Journal) and YouTube

videos, that existed in the public forum before the parties signed the Research Agreement.76

                   77.       Strategic relied upon the recommendation of Mr. Gertz and L. Han in

choosing to enter into the Research Agreement. 77

                   78.       Ms. Wallop testified as follows:



        72
           Ex. A, Answer. at 11 ¶¶ 47-54; Ex. F, Wallop I Tr. 59:2-61:13, 86:19-91:1, 171:21-173:24, see also id. at
12:5-21, 16:16-18:12, 26:22-27:2, 27:18-30:1; see also Ex. H, Waller I Tr. at 286:1-287:8.

        73
             Ex. F, Wallop I Tr. at 59:2-61:13.
        74
             Ex. F, Wallop I Tr. at 59:2-61:13.
        75
             Ex. F, Wallop I Tr. at 65:19-73:13; Ex. G, Wallop II Tr. at 93:4-17.
        76
             Ex. I, Waller II Tr. at 11:11-23, 31:20-36:25, 52:3-20.
        77
             Ex. F, Wallop I Tr. at 90:4-91:1.



                                                          -13-
         Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 14 of 22




                            •         Q. Okay. So you didn’t do any work regarding Mr. Guo or his
                                      business prior to . . . the execution of the contract on or about
                                      January 6, 2018?

                            •         A. No.

                            •         Q. You didn't access your network to determine whether this was
                                      someone you wanted to do business with or not?

                            •         A. We had Bill Gertz, who was one of the finest intellects on
                                      Chinese corruption, and reporters, journalists, and also Lianchao,
                                      again, of the highest sterling standards. When they asked us to
                                      look into it, that’s what we did. That was looking into putting
                                      together a program that would help somebody that we believed at
                                      the time was absolutely anti-communist.

                            •         Q. I see. So you relied up -- let me put it this way. Strategic
                                      Vision relied upon the recommendation of Bill Gertz and Lianchao
                                      Han in terms of deciding to do business with, or deciding to enter
                                      into the research agreement?

                            •         A. Correct.78

        E.         The Attempted Performance

                   79.      On or about January 8, 2018, Eastern—through Ms. Wang—delivered a

list of 15 individuals to Strategic—through Ms. Wallop—on a USB key (the “Subject List”) that

Eastern wanted investigated under the Research Agreement.79

                   80.      All of the individuals on the Subject List were members of the CCP.80

                   81.      Many of the individuals on the Subject List were high ranking officials

that comprised the key group in control of China’s banking system.81




        78
             Ex. F, Wallop I Tr. at 90:4-91:1.
        79
          Ex. F, Wallop I Tr. at 174:04-175:02; 177:05-177:10; Ex. H, Waller I Tr. at 164:6-165:17; Ex. A,
Answer at 13 ¶¶ 65, 66.

        80
             Ex. K, L. Han. Tr. at 174:21-175:19.
        81
             Ex. K, L. Han. Tr. at 174:21-175:19.



                                                       -14-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 15 of 22




                  82.       Strategic decided to split the investigation into two parts, with Mr. Waller

directing the part of the investigation that involved international contacts and Ms. Wallop

handling the United States based part of the investigation.82

                  83.       The activities that comprised Strategic’s investigation occurred in or were

directed from Virginia.83

                  84.       Strategic has admitted that it “coordinated its efforts to perform under the

[Research Agreement] out of the Commonwealth of Virginia.”84

                  85.       Ms. Wallop performed her portion of the investigation out of her home in

Arlington, Virginia.85

                  86.       Mr. Waller and Ms. Wallop (on behalf of Strategic) met on an “almost

daily” basis to “handle this investigation,” at Ms. Wallop’s home in Arlington, Virginia.86

                  87.       Ms. Wallop had in person meetings with, and made phone calls to persons

in Virginia and Washington D.C. to verify and cross check the information provided in the

Subject List.87




       82
            Ex. F, Wallop I Tr. 177:20-178:17, 180:06-180:08.
       83
            See e.g., Ex. B, Strategic’s Admissions ¶¶ 22, 26, 38, 39, 43, 44.

       84
            Ex. B, Strategic’s Admissions ¶ 36.
       85
            Ex. A, Answer ¶ 2.
       86
            Ex. F, Wallop I Tr. 183:09-183:18; 8:02-8:03.
       87
            Ex. A, Answer at 13 ¶¶ 71-72; Ex. F, Wallop I Tr. 180:6-184:24.



                                                         -15-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 16 of 22




                  88.      Strategic has admitted that Ms. Wallop and Mr. Waller met in person at

least five times in Virginia after the Research Agreement was executed to discuss the Research

Agreement.88

                  89.      Strategic has admitted that Ms. Wallop and Mr. Waller met in person at

least three times in Virginia after the Research Agreement was executed to discuss the progress

of Strategic’s work under the Research Agreement.89

                  90.      Strategic has admitted that both Ms. Wallop and Mr. Waller, while located

in the Commonwealth of Virginia, communicated with Ms. Wang concerning disputes regarding

performance of the Research Agreement.90

                  91.      After receiving the Subject List, Strategic printed a paper copy of the

Subject List and began strategizing how to collect information and perform the investigation.91

                  92.      Upon receipt of the Subject List, Strategic began verifying and cross

checking the information provided in the Subject List.92

                  93.      After receiving the Subject List, Ms. Wallop (on behalf of Strategic)

began searching for legal channels within the United States to see “who supposedly had a U.S.

passport, U.S. visas, or who had, you know, illegitimate children born in the United States.”93




       88
            Ex. B, Strategic’s Admissions ¶¶ 38, 39.
       89
            Ex. B, Strategic’s Admissions, ¶¶ 43, 44.
       90
            Ex. B, Strategic’s Admissions ¶¶ 22, 26.
       91
            Ex. F, Wallop I Tr. at 131:25-133:2, 177:11-177:24
       92
            Ex. A, Answer ¶ 70.
       93
            Ex. F, Wallop I Tr. 177:05-178:17.



                                                        -16-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 17 of 22




                  94.      After receiving the Subject List, Ms. Wallop (on behalf of Strategic)

began communicating with numerous individuals in her contact network to verify and cross

check the information provided in the Subject List; some of these communications occurred in

Virginia and Washington, D.C.94

                  95.      After receiving the Subject List, Ms. Wallop (on behalf of Strategic) had

in person meetings with, and made phone calls to, persons in Virginia and Washington D.C., to

verify and cross check the information provided in the Subject List.95

                  96.      Ms. Wallop uncovered that some of the names on the Subject List were

fake, while other names of the Subject List were correct.96

                  97.      Ms. Wallop (on behalf of Strategic) took handwritten notes on her print

out of the Subject List.97

                  98.      Ms. Wallop’s notes on the Subject List demonstrate that she: 1) verified

the identities and relationships of subjects’ families; 2) had discovered that one subject was using

the same social security number as another person; 3) the nickname of one subject; and 4) the

address history of one subject.98




       94
            Ex. A, Answer ¶ 71; Ex. F, Wallop I Tr. 180:6-184:24.
       95
            Ex. A, Answer ¶ 72.
       96
            Ex. F, Wallop I Tr. 180:21-181:06.
       97
            Ex. F, Wallop I Tr. at 84:08-84:14; 156:23-158:09; Waller I Tr. at 189:11-190:21.
       98
          Ex. F, Wallop I Tr. 84:08-84:14; 156:23-160:13; SVUS-000173, SVUS-000175, SVUS-000177, SVUS-
000183, SVUS-00090, SVUS-000254.



                                                        -17-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 18 of 22




                   99.       After receipt of the Subject List, Strategic also retained or attempted to

retain independent contractors to perform private investigatory research into the 15 individuals

identified in the Subject List. 99

                   100.      Throughout January, Ms. Wallop and Mr. Waller met with members of

one of the investigative teams assembled by Strategic—referred to by Strategic as “Team 1”—on

a number of occasions in Ms. Wallop’s home in Arlington, Virginia. 100

                   101.      Ms. Wallop met with the members of Team 1 on January 9, 2018 at her

home in Virginia.101

                   102.      Ms. Wallop met with the members of Team 1 on January 11, 2018 at her

home in Virginia.102

                   103.      Ms. Wallop met with members of Team 1 on January 25, 2018 in

Washington D.C.103

                   104.      Ms. Wallop and Mr. Waller also met with the members of the other

investigative team—referred to by Strategic as “Team 2—on at least two occasions. 104

                   105.      The weekly deliverables called for under the Research Agreement were

due by no later than mid-January 2018.105




        99
             Ex. A, Answer at 14 ¶ 86.
        100
              Ex. G, Wallop II Tr. at 6:19-13:9.
        101
              Ex. G, Wallop II Tr. at 11:4-12:18.
        102
              Ex. G, Wallop II Tr. at 12:19-13:9.
        103
              Ex. G, Wallop II Tr. at 13:11-19.
        104
              Ex. G, Wallop II Tr. at 20:10-13, 23:20-26:10.
        105
              Ex. M, Research Agreement at 1-3.



                                                         -18-
         Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 19 of 22




                     106.     Strategic delivered its first USB drive to Eastern pursuant to the Research

Agreement on January 26, 2018.106

                     107.     Strategic has admitted that the information contained on the USB drive

delivered to Eastern on January 26, 2018 was “of no use to Mr. Guo or Eastern Profit because it

was nothing more than the researchers’ own work to familiarize themselves with the fifteen

subjects using open-source information.”107

                     108.     On January 30, 2018, Strategic delivered a second USB drive to Eastern

Profit.108

                     109.     The USB drive delivered to Eastern on January 30, 2018 was not “of any

use” to Eastern.109

                     110.     The USB drive delivered to Eastern on January 30, 2018 contained

“incomplete work product . . . in the form of raw research data.”110

                     111.     Strategic did not deliver any other USB drives to Eastern.111




         106
            Ex. A, Answer at 35 ¶ 45; Ex. H, Waller I Tr. at 201:10-202:13; Ex. G, Wallop II Tr. at 16:12-17; Ex. I,
Waller II Tr. at 6:2-8, 112:7-114:10.

         107
               Answer at A at 35 ¶ 45; Ex. I, Waller II Tr. at 6:2-8, 112:7-114:10.
         108
            Answer at A at 28 ¶ 24; Ex. G, Wallop II Tr. at 16:12-17; Ex. H, Waller I Tr. at 211:3-215:16; Ex. I,
Waller II Tr. at 115:9-116-17.
         109
             Answer at A at 28 ¶ 24; Ex. G, Wallop II Tr. at 16:12-17; Ex. H, Waller I Tr. at 211:3-215:16; Ex. I,
Waller II Tr. at 115:9-116-17.

         110
            Answer at A at 28 ¶ 24; Ex. G, Wallop II Tr. at 16:12-17; Ex. H, Waller I Tr. at 211:3-215:16; Ex. I,
Waller II Tr. at 115:9-116-17.
         111
               Ex I, Waller II Tr. at 114:23-115:8.



                                                           -19-
         Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 20 of 22




                    112.     On February 5, 2018, Ms. Wallop met with Mr. Waller and L. Han

regarding the Research Agreement in Ms. Wallop’s home in Virginia to discuss the

investigation.112

                    113.     Strategic never delivered to Eastern any “financial forensic [h]istorical

research” called for under the Research Agreement.113

                    114.     Strategic never delivered to Eastern any “current tracking research” called

for under the Research Agreement.114

                    115.     Strategic never delivered to Eastern any “social media research” called for

under the Research Agreement.115

                    116.     Strategic has admitted that it “was unable to prepare any detailed

reports.”116

                    117.     On February 23, 2018, Eastern wrote to Strategic terminating the Research

Agreement.117

                    118.     In the termination letter, Eastern demanded that Strategic return the $1

million deposit.118




        112
              Ex. G, Wallop II Tr. at 20:14-21:4
        113
              Ex I, Waller II Tr. at 6:2-8, 98:8-100:3.
        114
              Ex I, Waller II Tr. at 6:2-8, 100:4-111:20.
        115
              Ex I, Waller II Tr. at 6:2-8, 112:7-114:10.
        116
           Ex D, Strategic’s Responses and Objections to Eastern’s First Interrogatories, Response to Interrogatory
No. 8 (emphasis added).

        117
              Ex A, Answer at 6 ¶ 28; Ex I, Waller II Tr. at 91:9-13; Ex. N, Termination Letter, EASTERN-000198.
        118
              Ex. A, Answer at 6 ¶ 28; Ex. N, Termination Letter, EASTERN-000198.



                                                            -20-
       Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 21 of 22




                  119.     Strategic has refused to return the $1 million deposit.119

                  120.     Ms. Wallop and Mr. Waller met with L. Han on February 25, 2018 in Ms.

Wallop’s home in Virginia to discuss, among other things, Eastern’s termination of the Research

Agreement.120

                  121.     Since termination, ACA has demanded repayment of the ACA Loan, and

Eastern acknowledges that it remains obligated to repay the ACA Loan.121

 Dated: March 16, 2020
                                                           Respectfully submitted,

                                                           /s/ Francis J. Lawall
 OF COUNSEL:                                               Francis J. Lawall (NY Bar ID No. FL1234)
                                                           PEPPER HAMILTON LLP
 Joanna J. Cline (Admitted Pro Hac Vice)                   3000 Two Logan Square
 Christopher B. Chuff (Admitted Pro Hac                    Eighteenth and Arch Streets
 Vice)                                                     Philadelphia, PA 19103
 PEPPER HAMILTON LLP                                       215.981.4000
 1313 North Market Streets, Suite 5100                     215.981.4750 (facsimile)
 Wilmington, DE 19801
 302.777.6500
 302.421.8390 (facsimile)




       119
             Ex. A, Answer at 6 ¶ 28; Ex. N, Termination Letter, EASTERN-000198.
       120
             Ex. G, Wallop II Tr. at 31-12-32:5.
       121
             See Ex. E, C. Han Tr. at 34:14-20, 38:18-40:17.



                                                        -21-
        Case 1:18-cv-02185-LJL Document 262 Filed 03/16/20 Page 22 of 22




                                  CERTIFICATE OF SERVICE

                I hereby certify that on this 16th day of March, 2020, a true and correct copy of the

foregoing Local Rule 56.1 Statement was filed electronically. Notice of this filing will be sent to all

registered parties by operation of the Court’s electronic filing system.

 Dated: March 16, 2020
                                                     Respectfully submitted,

                                                     /s/ Francis J. Lawall
 OF COUNSEL:                                         Francis J. Lawall (NY Bar ID No. FL1234)
                                                     PEPPER HAMILTON LLP
 Joanna J. Cline (Admitted Pro Hac Vice)             3000 Two Logan Square
 Christopher B. Chuff (Admitted Pro Hac              Eighteenth and Arch Streets
 Vice)                                               Philadelphia, PA 19103
 PEPPER HAMILTON LLP                                 215.981.4000
 1313 North Market Streets, Suite 5100               215.981.4750 (facsimile)
 Wilmington, DE 19801
 302.777.6500
 302.421.8390 (facsimile)




                                                  -22-
